ACCEPTED
                                                                                   01-14-00216-CV
                                                                          FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              3/16/2015 8:07:17 AM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                                 01-14-00216-CV

                                                                   FILED IN
                                                            1st COURT OF APPEALS
                           IN THE COURT OF APPEALS              HOUSTON, TEXAS
                                                            3/16/2015 8:07:17 AM
                        FOR THE FIRST DISTRICT OF TEXAS     CHRISTOPHER A. PRINE
                               HOUSTON, TEXAS                       Clerk




                     VICTOR S. ELGOHARY
                                           Appellant / Cross Appellee
                               V.
   LAKES ON ELDRIDGE NORTH COMMUNITY ASSOCIATION, INC.;
   REALMANAGE, LLC; DARLA KITCHEN; DON BYRNES; MICHAEL
 ECKLUND; LAURA VASALLO LEE; JOHN KANE; JULIE ANN BENNETT;
  RICK HAWTHORNE; CARA DAVIS; CHRISTI KELLER; JIM FLANARY;
        JILL RICHARDSON; NEIL McLAURIN; WALTER SPEARS
                                         Appellees,
                                  V.
      LAKES ON ELDRIDGE NORTH COMMUNITY ASSOCIATION, INC.
                         Cross Appellant


                 APPELLEES’ SECOND MOTION
     FOR FOUR-DAY EXTENSION TIME TO FILE APPELLEES’ BRIEF
                BASED ON MEDICAL NECESSITY


TO THE HONORABLE COURT OF APPEALS,

         Appellees, Lakes on Eldridge North Community Association, Inc.,

Realmanage, LLC, Darla Kitchen, Don Byrnes, Michael Ecklund, Laura Vasallo

Lee, John. Kane, Julie Ann Bennett, Rick Hawthorne, Cara Davis, Christi Keller,

Jim Flanary, Jill Richardson, Neil McLaurin, and Walter Spears(“Appellees”) file

                                       1
05267.188 / 1730584.1
this Second Motion for a Four-Day Extension of Time to File Appellees’ Brief

pursuant to Texas Rule of Appellate Procedure 10 in support thereof would show

the following circumstances warrant an extension:

         Appellant, Victor S. Elgohary (“Elgohary”) filed his Appellant’s Brief on

December 1, 2014 after receiving a seventy five (75) day extension of time to file

his brief. Accordingly, Appellees’ deadline for filing their Appellees’ Brief was

originally Wednesday, December 31, 2014. Appellees received their first extension

such that their brief is due on Monday March 16, 2015.

         Appellees seek a brief, four (4) day extension of time as a result of an

unplanned medical emergency of Appellees’ appellant counsel and lead briefing

attorney. Specifically, Appellees’ seek an extension of their deadline until Friday,

March 20, 2015.

         This request for extension of time is not sought to cause delay or prejudice,

but only so that justice may be done. As stated above, appellate counsel and lead

brief writer had a medical emergency which required hospitalization for early

labor. Appellate counsel is presently thirty five (35) weeks pregnant and had to be

admitted to the hospital for a short period of time. Counsel was not released until

Saturday afternoon on March 14, 2015, and was advised that similar episodes

could re-occur at any time. Due to the interruption in the preparation of the brief,

Appellees request a short extension, so that they may properly finalize the brief

                                           2
05267.188 / 1730584.1
prior to filing. Additionally, Appellees request the extension so that trial counsel

will have the opportunity to complete the brief in the event that appellate counsel is

unavailable at the time of the deadline for medical reasons.

                                        PRAYER

         WHEREFORE PREMISES CONSIDERED, Appellees respectfully request

that this Honorable Court grant it a second extension of four (4) days to file their

Appellees’ Brief(s) so that their deadline will be Friday, March 20, 2015, and for

any such further relief to which they may be entitled.


                                        Respectfully submitted,

                                              LeClairRyan

                                              By:/s/ Brianne W. Richardson_____
                                              Brianne W. Richardson
                                              State Bar No. 24056500
                                              Email:
                                              brianne.richardson@leclairryan.com
                                              James J. McConn
                                              Email:
                                              james.mcconn@leclairryan.com
                                              1233 West Loop South, Suite 1000
                                              Houston, Texas 77027
                                              Telephone: 713-654-1111
                                              Facsimile: 713-650-0027

                                              ATTORNEYS FOR APPELLEES




                                          3
05267.188 / 1730584.1
                          CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other parties which are listed below on
March 16, 2015 as follows:

Via email at victor@vselgohary.com (pursuant to TRAP 9.5(b)(2)):
Victor S. Elgohary
6406 Arcadia Bend Ct.
Houston, Texas 77041-6222

Via email at nmclaurin@bartleyspears.com(pursuant to TRAP 9.5(b)(2)):
Neil H. McLaurin, IV
14811 St. Mary’s Lane, Suite 270
Houston Texas 77079

                                             /s/ Brianne W. Richardson________
                                             Brianne W. Richardson


                        CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
contacted Appellant/Appellant’s counsel, Victor Elgohary, on March 15, 2015 by
email. I did not have the opportunity to receive a response from Mr. Elgohary
prior to filing, and therefore presume that he is opposed.


                                             /s/ Brianne W. Richardson________
                                             Brianne W. Richardson




                                         4
05267.188 / 1730584.1